[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATED MEMORANDUM OF DECISION
This action came before the Court by way of a Second Amended Petition dated April 14, 2001, which was filed with the permission of the Court to conform to the evidence presented to the habeas court on April 10, 2001. On April 11, 2001, this Court found the following fact which was established by the testimony of Michelle DeVeau: "[B]ecause the Petitioner received his sentence in No. 424858 on May 7, 1993, rather than April 5, 1993, his incarceration will be lengthened by approximately three additional months." Accordingly, after careful and thoughtful review of the entire record and the submission of the parties, the respondent is ordered to recalculate the petitioner's concurrent sentences as if they had been received on April 15, 1993, according to the method set forth in Payton v. Albert, 209 Conn. 23 (1988) applying all presentence credit applicable to each docket.
So ordered.
Dated at New Haven, CT, this 18th day of June, 2001.
___________________________ CT Page 8121 JON C. BLUE JUDGE OF THE SUPERIOR COURT